  Case: 1:19-cr-00251-SL Doc #: 730 Filed: 07/30/21 1 of 2. PageID #: 4664




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 UNITED STATES OF AMERICA,                    )         CASE NO. 1:19-cr-251-15
                                              )
                        PLAINTIFF,            )         JUDGE SARA LIOI
                                              )
 vs.                                          )
                                              )         ORDER
                                              )
 VIRGINIA MAY,                                )
                                              )
                       DEFENDANT.             )


       A violation report was filed in this case on June 2, 2021 and a superseding violation

report was filed on June 28, 2021. The Court referred this matter to Magistrate Judge

Carmen E. Henderson to conduct appropriate proceedings and to file report and

recommendation. Magistrate Judge Henderson reported that a supervised release violation

hearing was held on June 29, 2021. The defendant admitted to the following violations:

       1.      Failure to Comply with Substance Abuse Testing and Treatment;
       2.      Failure to Comply with Substance Abuse Testing and Treatment;
       3.      Failure to Comply with Substance Abuse Testing and Treatment.

       The     magistrate    judge    filed       a   report   and   recommendation      on

June 30, 2021, in which she recommended that the Court find that the defendant has

violated the conditions of her supervision.

       A final supervised release violation hearing was conducted on July 30, 2021.

Present were the following: Assistant United States Attorney Bryson Gillard, representing

the United States; Attorney Andrea Whitaker, representing the defendant; the defendant

Virginia May and United States Probation Officer Katelyn Keck.

       No objections were filed to the report and recommendation of the magistrate judge.
     Case: 1:19-cr-00251-SL Doc #: 730 Filed: 07/30/21 2 of 2. PageID #: 4665




Upon review, the Court adopts the report and recommendation of the magistrate judge and

finds the defendant to be in violation of the terms and conditions of her supervised release

as set forth in violation numbers 1-3.

         Pending her sentencing hearing, which is scheduled for August 31, 2021 at 11:00

a.m., the defendant agreed to a modification to the terms of her supervised release to

include weekly drug testing and no alcohol. Therefore, IT IS ORDERED that, in addition

to the terms and conditions previously imposed, the defendant’s term of supervised release

is modified to include the following additional conditions:

          1.    Weekly Drug Testing;

          2.    No Alcohol Condition: The defendant shall not use or consume any form of
                alcohol.

         Additionally, an initial appearance was conducted relative to violation 4, which was

set forth in a violation report filed on July 14, 2021. The defendant requested a continuance

of the hearing as to that violation. The request was granted and a hearing is scheduled to

take place on August 31, 2021, at the same time as the sentencing hearing for violations 1-

3.

         IT IS SO ORDERED.



 Dated: July 30, 2021
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                              2
